An information was filed against the defendant, Fred Dean, charging him with the offense of unlawfully keeping and storing intoxicating liquor with the intent to evade the provisions of sections 10235-10328, inclusive, of the South Dakota R.C. 1919. He was tried and found guilty by a jury, sentenced to pay a fine, and be imprisoned in the county jail. From the judgment and order overruling his motion for a new trial, the defendant has appealed to this court. Upon his appeal to this court, defendant contends that the evidence is insufficient and that the trial court erred in giving certain instructions to the jury.
We have carefully examined the record and believe that there is sufficient evidence to sustain the conviction. We have examined the instructions given by the trial court, and feel that in giving effect to the language used throughout the instructions they fairly conform to our previous decisions and are in harmony with our previous interpretations of sections 10235-10328, R.C. 1919, and follow the law as laid down by this court in State v. Thieme, 54 S.D. 611, 224 N.W. 228. Appellant in his argument urged that the doctrine in State v. Thieme, supra, should be repudiated. To this we cannot agree, but, on the contrary, definitely adhere to the doctrine expressed therein.
The order and judgment appealed from are affirmed.
CAMPBELL, P.J., and POLLEY, WARREN, and RUDOLPH, JJ., concur.
ROBERTS, J., disqualified and not sitting. *Page 281